DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on24 May 2022 has been entered.
This action is in reply to the entered RCE.
Claims 1 and 19-22 have been amended.
Claims 16 and 18 were previously canceled.
Claims 1-15, 17 and 19-22 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the 112 rejections previously raised.  Those rejections are respectfully withdrawn.  
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised. These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are sufficient to overcome the 103 rejections previously raised, these rejections are respectfully withdrawn.

Response to Arguments
Applicant’s arguments filed on 24 May 2022 have been fully considered but are not persuasive.
Regarding the 101 rejection, Applicant argues that the claims are not directed to an abstract idea and that the amended claims incorporate additional elements to transform the claim into a patent eligible invention.  Examiner respectfully disagrees.  
The amended claims describe the types of information, planning information and sensor data.  The data utilized does not meaningfully limit the implementation of the abstract idea or integrate it into a practical application.  The amended claim language for detecting changes does not set for any additional element that shows how this “detection” is performed.  Therefore it is considered a mental process since a person could observe a change in a planned location of a task based on a current location and therefore make the “detection” the same way mentally.  See updated grounds of rejection set forth below.
The claims where analyzed using the two part analysis set forth in the 2019 PEG.  The claims are considered to recite an abstract idea which is not integrated into a practical application and the additional elements do not amount to significantly more.  The sensors are not meaningfully integrated into the methodology and merely describe a data gathering source.  Applicant argues that the claimed devices enables execution of a specific algorithm for determining real time information indicative of human error.  This argument is more specific than the limitations set forth in the claims.  The claims merely recite “determining real time information indicative of human error” by the processor based on data.  It does not provide any details regarding a specific algorithm or how that determination results from the sensor data.  Thus, a person can be monitoring the data in real time, i.e. watching a thermometer and when it indicates a human error because something overheads, the person can warn the operator at their location.
Applicant argues that like BASCOM the claims include non-conventional and non-generic arrangements sufficient to ensure the claims amount to significantly more.  Examiner respectfully disagrees.  The claims do not depict how any additional elements actually interact or transmit information and data between the elements.  Each of the claimed steps are merely done “by a processor” and the other elements simply describe sources of data such as sensors, and stored information without actually depicting any interaction or requirement of a non-conventional arrangement of conventional elements that is essential to the ability to execute the claimed methodology, as was depicted in BASCOM.
Applicant argues that the amended claims which set forth that the determination is based on data from sensors and that a hazard is managed in a location determined by the geographic data that the claims are eligible under 101.  Examiner respectfully disagrees.  The claims do not integrate any additional elements that meaningfully limit the implementation or set forth how the determination is “based on data” from sensors such that the sensors themselves are integral in executing the claimed methodology.  Additionally, the ability to initiate a remedial action, which is described in the specification as transmitting a warning, instructions, notice, or other transmissions of data to a determined location does not meaningfully limit the ability to initiate or transmit the message since it is merely transmitted “by the processor” and how the location information data is determined, relied upon to perform the initiating, or transmitting the information is not part of the claimed methodology, only that location data from sensors could be provided and that determinations are in some unspecified way “based on” data.  Therefore, the sensors themselves as well as the location data are nominal in their impact on the functions performed and do not meaningfully limit the implementation of the abstract idea.  The 101 rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 May 2022 was filed after the mailing date of the initial disclosure but during the course of prosecution.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 17 and 19-22 are rejected under U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1, 19 and 20 recite receiving data, using data to determine characteristics, obtaining information, making determinations by comparing data to thresholds and if changes have occurred, providing information, detecting changes and initiating a remedial action to manage a hazard.  These limitations, as drafted, illustrate a process that under its broadest reasonable interpretation, cover a certain method of organizing human activity and mental processes.  Preventing work accidents by initiating remedial actions, that are later claimed to include a set of instructions, illustrates managing personal behavior using a set of instructions, which is considered an abstract concept.  The individual steps for receiving details, using data and details to make determinations, obtaining information, determining data, determining when scores are above or below a threshold, providing planning information, determining when a score has changed and detecting changes illustrate a series of limitations that can be performed in the mind or with a manual methodology.  The steps set forth a series of observations and evaluations that can be performed by a person mentally and the mere nominal recitation of a processor that configured to perform the steps does not take the claim limitations out of the mental processes groupings and the steps are merely applied by the “processor”.   Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite a storage medium storing processor executable instructions, a memory device that stores data and from which data is retrieved and performing steps “by the at least one processor”.  Receiving details, obtaining information, providing information, and initiating a remedial action are all performing “by at least one processor and are recited at a high level of generality and amount to mere data gathering and transmission, which are forms of insignificant extra solution activity, the processor merely automates the other claimed steps.  The “real time information…based on data from a plurality of sensors” such as GPS receivers that indicate current locations and initiating are considered part of the abstract idea, however, even they were considered to be additional elements, though no specific element is claimed that performs the initiating, detecting or indication nor is any specific element required to obtain the real time information, the initiation is merely described in the specification as transmitting instructions, a recommendation or some other stored information, and therefore are considered insignificant extra solution activity.  The sensors and receivers merely gather data and do not integrate the abstract idea into a practical application since the  determining is still done “by the processor based on data from a plurality of sensors”, what that basis is, how the data is gathered from the sensors, where and how the sensors interact with the processor is not depicted in a meaningful way that limits the implementation of the abstract idea. Each of the additional elements are no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using the generically recited processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic processor.  The same analysis applies here in 2B and does not provide an inventive concept.
For the retrieving, obtaining, providing and initiating steps that were evaluated and considered extra solution activity, these elements are re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the processor and memory device are anything other than generic off the shelf computer components and the initiation is generic transmission of data, thus the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05(d) indicate that mere collection, receipt or transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here. 
Dependent claims 2-15, 17 and 21-22 include all of the limitations of independent claim 1 and recite the same abstract idea.  The claims further narrow the abstract concepts by describing the characteristics of the tasks, the types of safety information, data, additional comparison, prediction or evaluation steps as well as additional identifying/observation mental process steps.  Describing the real time information as detected changes and the data as including location information does not illustrate how or what elements are capable of gathering information in real time or how the locations are determined, and thus the claims simply describe the data.  Claim 7 sets forth that the real time information is obtained from a camera, sensor or other communication device.  These elements are recited at a high level of generality and do not integrate the abstract idea into a practical application, nor do they amount to significantly more.  Obtaining data form a sensor is mere data gathering, extra solution activity done by a computing device. Transmitting instructions, issuing a notice, performing a shutdown and displaying information are also extra solution activity.  When reconsidered under 2B, as is supported by the MPEP sections cited above, is considered well-understood, routine and conventional activity in the field.  As such, Claims 1-15, 17 and 19-22 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623